 112DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDJudd Valve Co., Inc. and International Associationof Machinists and Aerospace Workers, AFL-CIO, Petitioner. Case 17-RC-8784March 4, 1980DECISION AND DIRECTIONBY CHAIRMAN FANNING AND MEMBERSJENKINS AND TRUSEDALEPursuant to authority granted it by the NationalLabor Relations Board under Section 3(b) of theNational Labor Relations Act, as amended, a three-member panel has considered the determinativechallenged ballot in an election held July 18, 1979,1and the Regional Director's report and recommen-dations disposing of same, relevant portions ofwhich are attached. The Board has reviewed therecord in light of the exceptions2and brief andhereby adopts the Regional Director's recommen-dations. 3DIRECTIONIt is hereby directed that the Regional Directionfor Region 17 shall, within 10 days from the dateof this Decision, open and count the challengedballot of Ed Houser and thereafter prepare andcause to be served on the parties a revised tally ofballots, upon which basis he shall issue the appro-priate certification.MEMBER JENKINS, concurring:I agree with my colleagues that Ed Houser is aneligible voter, but I rely on the fact that his namewas included on a Norris Thermador4list agreed toby the parties. The parties entered into a factualThe election was conducted pursuant to a Stipulation for Certifica-tion Upon Consent Election. The tally was 8 votes for, and 7 against, thePetitioner; there was I challenged ballot, a sufficient number to affect theresults.2 The Petitioner states in its exceptions, inter alia, that the RegionalDirector failed to contact an employee who was willing to give a swornaffidavit. The Petitioner has therefore attached to its exceptions a signedstatement prepared by the employee for Board consideration. The Na-tional Labor Relations Board Rules and Regulations, sec. 102.69(g), statesin pertinent part that:..a party filing exceptions to a regional director's report on objec-tions or challenges, a request for review of a regional director's deci-sion on objections or challenges, or any opposition thereto, mayappend to its submission to the Board copies of documents it hastimely submitted to the regional director and which were not includ-ed in the report or decision.In the instant case the Petitioner has failed to state when the employ-ee's name was given to the Regional Director and why the signed state-ment was not submitted to the Regional Director. In light of these cir-cumstances, we will not now consider the contents of the submitted state-ment.3 In adopting the Regional Director's finding that the parties' stipula-tion was not dispositive of Houser's eligibility, Chairman Fanning notesthat he does not regard the Board as bound by parties' stipulations onissues of supervisory status. See Laymon Candy Company, 199 NLRB547, fn. 2 (1972), and Chairman Fanning's dissenting opinion in CruisAlong Boars, Inc., 128 NLRB 1019 (1960).4 Norris Thermador Corporation, 119 NLRB 1301 (1958).248 NLRB No. 18stipulation as to the duties and authority of Houserand other individuals, and the instant case is readilydistinguishable from Laymon Candy Company, 199NLRB 547 (1972), where the stipulation or agree-ment was only as to the ultimate legal question ofeligibility to vote. Therefore, I see no reason todepart from our general policy that preelectionagreements be accorded finality.APPENDIXBackgroundThe Employer is engaged in the manufacture of checkvalves at its facility located in Caney, Kansas. It main-tains a two shift operation employing a total of approxi-mately 17 employees. Of that number, approximately 11work the day or first shift under the supervision ofFrank Wise, General Foreman, who in turn is under thedirection of Al Nitz, Vice President and General Man-ager. Approximately 6 employees work on the secondshift including Ed Houser, leadman, whose ballot waschallenged by the Union with the contention that Houserpossesses certain supervisory responsibilities.The investigation discloses that the election agreementin this matter was obtained at the pre-hearing conferenceon June 23. The Petitioner was represented by HaroldLorenz, Grand Lodge Representative of Bridgeton, Mis-souri. He was accompained by Larry Downing, a Cof-feyville, Kansas, representative of the Union, and 3 em-ployees of the Employer. The principal representativeand spokesman for the Employer was Carl D. Hall, Jr.,Attorney. At this conference the parties reached anagreement on a Stipulation For Certification Upon Con-sent Election. The agreement included the signing of aNorris Thermador list of the names of eligible voters,purportedly resolving all issues of eligibility. The nameof Ed Houser was included on that list.The investigation further reveals that the issue ofHouser's eligibility was the principal topic of discussionbetween the parties prior to their reaching agreement.Carl Hall, in a position letter dated July 25, states thatLorenz and his party caucused for approximately 15 or20 minutes after receiving a list of employees that theEmployer considered eligible. Upon returning to themeeting room, Lorenz raised the question about Houser'sstatus. Thereafter, upon assurances by Hall that Houserwas a leadman and did not possess supervisory authority,Lorenz signed the election agreement. He also approvedthe Norris Thermador list with Houser's name on it andagreed that the employees namednot have the authority to hire, or fire or to effec-tively recommend such action; that they do not re-sponsibly direct or assign work to employees, suchassignment being of a responsible nature, nor dothey otherwise meet any of the criteria whichwould make them supervisors as such term is de-fined in Section 2(11) of the Act.Consequently, the Employer argues that the Petitionerwas presented ample opportunity to investigate the em-3 119 NLRB 1301. JUDD VALVE CO., INC.113ployment status of Houser and, after having done so, en-tered into an agreement that should be regarded as finaland binding. The Petitioner relies upon Cruis AlongBoats, Inc., 128 NLRB 1019 (1960), and argues that theholdings therein which admittedly refer specifically tostipulations entered into between the parties at formalhearings should also apply to stipulations where, as here,the matter at issue was discussed by the parties prior tothe reaching of agreement.With respect to the Employer's position, the Petitionerargues (1) that Houser's responsibilities were expandedbetween the date of signing of the agreement and thedate of the election, and (2) the Petitioner discoveredevidence of Houser's supervisory status in the post agree-ment period prior to the election. Curiously, Petitioner'sprincipal witnesses to support its present position werethe potential employee witnesses for Petitioner at thepre-hearing conference. The Employer maintains that nochanges in Houser's status occured during the interimperiod, that Petitioner was made fully aware of the factsof his status, and that he voluntarily entered into theagreement.Under all the circumstances of this matter the Employ-er's position contains considerable appeal.4Nevertheless,recent Board findings relating to challenges of voters assupervisors despite a Norris-Thermador agreement holdthat the final issue of eligibility is to be decided upon thefacts surrounding that voter's status thther than upon thefinality of the agreement between the parties. See PilgrimFoods, Inc., 234 NLRB 136 (1977), wherein the Boardstated in footnote 5:Since the question of Basha's eligibility based onwhether he was a regular or casual part-time em-ployee does not involve a statutory exclusion, butrather a determination of his community of interestswith other employees in the unit, no circumstancesare presented warranting depature from the Board'spractice of honoring the Norris Thermador list. PriorAviation Service, Inc., 220 NLRB 460, 461 (1975).The InvestigationBecause of the position it has taken with regard to thevalidity of the Norris Thernador List, the Employer hasdeclined to submit any specific evidence relating toHouser's status. The Petitioner has provided several wit-nesses in support of its position, including the testimonyof its potential witnesses.Initially Houser indicated a willingness to providesworn evidence relating to his employment duties andstatus, but subsequently declined to do so. Nevertheless,Houser has informally stated that:4 In this regard see the dissenting opinions of Board Members Kenne-dy and Penello in Laymon Candy Company, 199 NLRB 547:We see no reason for the Board's past practice of honoring agree-ments concerning eligibility reached at a hearing but failing toaccord finality to similar agreements in a consent election situation.The considerations set forth in Cruis Along Boats are equally, if notmore, applicable to the consent election in order to encourage expe-ditious resolution of questions concerning representation To pre-clude [a stipulated agreement] disposing of unit placement or eligibil-ity issues ignores the realities inherent in the informal resolution ofsuch questions and strikes at the very heart of the consent electionsystem.(1) He is hourly paid and punches a time card.(2) He receives his work assignments from jobcards filled out daily by Frank Wise, as do all theother 2nd shift employees.(3) He has never been given authority to hire,fire, discipline or reward other employees and hasnot recommended such action. The only time hehas been asked for a recommendation by the com-pany on a prospective employee was when he wasspecifically named as a reference by the employee.(4) When he was named second shift leadman, hewas assigned to train new employees and assistthem based upon his experience, but he spendsalmost all of his time in his own work which is nodifferent from that of the other employees.(5) He works the same hours and enjoys the samebenefits as other employees.(6) If problems arise on the second shift, the stan-dard procedure is to contact Al Nitz or FrankWise.Testimony obtained from a second shift employee cor-roborates the fact that Houser, like other second shiftemployees, punches a time card. Houser does not have adesk or office, and works off a job card like other em-ployees. Frank Wise assigns work to second shift em-ployees and he is generally present for the first 30 to 45minutes of the second shift. When problems arise on thesecond shift, Houser contacts either Al Nitz or FrankWise. Disciplinary matters are handled by Al Nitz. Per-mission for timeoff is obtained from Nitz or Wise.Another second shift employee corroborates the dutiesof Houser described above. He confirms that Frank Wisehas counseled another second shift employee conceringwork related problems. He estimates that Houser spendsabout 75% of his time in production.The bulk of Petitioner's evidence is from three firstshift employees and Larry Downing, the Petitioner'slocal Coffeyville, Kansas, representative. Downing re-lates a casual conversation he had with Houser at the lat-ter's home on July 13. Houser remarked that he had afine group of employees working under him. Houser, inspeaking of one former employee, stated that he and AlNitz had discussed the situation and they didn't have anychoice but to fire him because of his attitude, his failureto work Saturday and his failure to perform sufficientwork.With regard to the evidence supplied by first shift em-ployees, it is summarized as follows:(a) Houser reports about 45 minutes early eachday to talk to Wiser or Nitz.(b) When Wise is absent, Houser arrives earlyand replaces him. (A month and a half ago bothWise and Nitz left the premises. Houser came inaround 2:00 p.m. and sat in the office where Wiseusually sits. He did not run any machine. Houseralso came early on July 27 when Frank Wise wasnot present and stayed in Al Nitz's office until 3:30p.m. (quitting time for the first shift).)(c) First shift employees state that Houser leavesnotes for Wise in Wise's office. One recent notestated that Don Mann had gone home early, aroundJUDD VALVE CO. INC. 113 114DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD8:00 a.m. Others relate to production and the ma-chines.(d) About two months ago Houser told onesecond shift employee to take another employee tothe hospital. (The investigation reveals that the hos-pital bound employee had severed two fingers whileworking and that Houser had called an ambulance,but it was late in coming and the other employeevolunteered his car. Al Nitz met the employees atthe hospital.)(e) Houser hands out the weekly paychecks tosecond shift employees.(f) Houser has been heard by first shift employeesat shift change to ask if second shift employeeswere having any problems.(g) Houser's initials have been noticed on thetime card of a second shift employee who hadn'ttimed in properly on a job.(h) Wise opens the plant each morning andHouser locks it each night at midnight.(i) Houser keeps a list of employees' tool needson the second shift and notifies Wise.It is noteworthy that the Petitioner's witnesses are ingeneral first shift employees who do not closely observeHouser while he is performing his duties. The fact thatHouser reports early each day for work simply supportsto the contention that he is closely supervised by Al Nitzand Frank Wise. The sporadic exercise of supervisoryauthority as described herein and attributed to Houserwhen Wise is absent, is not sufficient in itself to establishHouser as a supervisor. Willis Shaw Frozen Food Express,Inc., 173 NLRB 487 (1968), and Scott Paper Company,171 NLRB 821 (1968).At best the evidence establishes that Houser acts as aconduit to management for the second shift. Job assign-ments for Houser and other second shift employees areactually made by Wise. Houser notifies either Wise or AlNitz when anything unusual occurs. He is hourly paidand receives the same benefits as other employees. Theprincipal distinctions between Houser and other employ-ees on the second shift are that he comes in early eachday to discuss the plant procedure with management,and, that by virtue of his expertise, he is relied on bymanagement to lend technical assistance to his fellowemployees. Under these circumstances, I conclude thatEd Houser is an eligible voter and therefore recommendthat the challenge to his ballot be overruled; that hisballot be opened and counted at a time and place desig-nated by me; that a revised tally of ballots be servedupon the parties; and that thereafter an appropriate certi-fication be issued.